DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt and entry of Applicant’s Preliminary Amendment filed on 09/03/2021 is acknowledged.
Claims 21-23 have been amended. Claims 37-43 have been added. Claims 1-20 and 24-36 have been canceled. Overall, claims 21-23 and 37-43 are pending in this application.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
1.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “a gate-positioning system 3060” (see page 60, para. [0288], line 10).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a check valve disposed in the inlet” recited in claim 41 and “a check valve disposed in the outlet” recited in claim 43,  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 40-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly po int out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	- Regarding claims 21, 40 and 41, each claim initially recites, in the singular, "a fluid inlet” and then later refers to "the inlets." Since the initial recitation only provides for a single inlet, there is a disagreement in scope between these recitations. This could be corrected as:
claim 40: page 4, line 2, “the inlets of each of the plurality of sub-compressors” should be changed to -- the plurality of sub-compressors inlets--.
claim 41: page 4, line 3, “the inlets of each of the plurality of sub-compressors” should be changed to -- the plurality of sub-compressors inlets--.
	- Regarding claims 21, 42 and 413 each claim initially recites, in the singular, "a fluid outlet” and then later refers to "the outlets." Since the initial recitation only provides for a single outlet, there is a disagreement in scope between these recitations. This could be corrected as:
claim 42: page 4, line 2, “the outlets of each of the plurality of sub-compressors” should be changed to -- the plurality of sub-compressors outlets --.
claim 43: page 4, line 3, “the outlets of each of the plurality of sub-compressors” should be changed to -- the plurality of sub-compressors outlets --.
	Appropriate correction is required.
Claim Objections
4.	Claims 41 and 43 are objected to because of the following informalities:  
	- Claim 41: page 4, line 1, “claim 41” should be changed  to –claim 21” because claim 41 depends on itself.
	- Claim 41: page 4, line 1, --plurality of – should be inserted after “each of the” for clarity and consistency terminology in the claim language.
	- Claim 43: page 4, line 1, --plurality of – should be inserted after “each of the” for clarity and consistency terminology in the claim language.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 21, 23, 37-40 and 42-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al. (Seo) (Publication Number KR1020050062995)
	Regarding claim 21, as shown in Fig. 1-5), Byun discloses a compressor system comprising: a plurality of sub-compressors 35, 45, each sub-compressor comprising: wall defining a compression chamber (each sub-compressor obviously has a compression chamber when the piston/roller 36, 46 rotates around the inner circumference surface of the cylinder 35, 45 – see Fig. 1), a fluid inlet 1a, 1b leading into the compression chamber, a fluid outlet 32a, 42a  leading out of the compression chamber, a rotor 36, 46 rotatably coupled to the wall for rotation relative to the wall, and a gate (not numbered; however, read by the examiner a sub-compressor obviously has a gate mounted on the cylinder 35, 45 to linearly reciprocate in the center direction of the cylinder 35, 45 in Fig. 1) coupled to the wall for movement relative to the wall, the gate comprising a sealing edge, the gate being operable to move relative to the wall to locate the sealing edge proximate to the rotor as the rotor rotates such that the gate separates an inlet volume and a compression volume in the compression chamber, the inlet 1a, 1b and outlet 32a, 42a being disposed on opposite sides of the sealing edge from each other (see Fig. 4); and a mechanical linkage 31, between the rotors of the plurality of sub-compressors, the mechanical linkage 31 connecting between the rotors 36, 46 of the plurality of sub-compressors such that compression cycles of the plurality of sub-compressors are out of phase with each other.   
	 Regarding claim 23, Byun discloses wherein the mechanical linkage 31 comprises a drive shaft 31 that extends through each of the plurality of sub-compressors and is coupled to the rotors of each of the plurality of sub-compressors for common rotation with the rotors of each of the plurality of sub-compressors relative to the walls of each of the plurality of sub-compressors.   
	Regarding claim 37, Byun discloses wherein each of the plurality of sub-compressors comprises a respective casing 35, 45 that defines the wall of the respective sub-compressor.     
	Regarding claim 38, Byun discloses further comprising a casing 35, 45 that defines each of the walls and compression chambers of each of the sub-compressors.     
	Regarding claim 39, Byun discloses wherein the mechanical linkage comprises a drive shaft 31 rotatably mounted to the casing for rotation relative to the casing, wherein the rotors  36, 46 of each of the plurality of sub-compressors are mounted to the drive shaft 31 for common rotation with the drive shaft relative to the casing.     
	Regarding claim 40, Byun discloses further comprising an inlet manifold 52 that fluidly interconnects the inlets 1a, 1b of each of the plurality of sub-compressors 35, 45.     
	 Regarding claim 42, Byun discloses further comprising a discharge manifold 2 that fluidly interconnects the outlets 32a, 42a of each of the plurality of sub-compressors.     
	Regarding claim 43, Byun discloses wherein each of the plurality of sub-compressors comprises a check valve 37, 47 disposed in the outlet of the respective sub-compressor upstream from where the outlets 32a, 42a (see Fig. 1) of the plurality of sub-compressors interconnect.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Kocher et al. (Patent Number 4,507,064).
	Regarding claim 22, Seo discloses wherein the plurality of sub-compressors 35, 45 comprises n sub-compressors, and wherein the mechanical linkage 31 connects the rotors  36, 46 such that the compression cycle of each of the n sub-compressors is out of phase with phase-wise adjacent ones of the n sub-compressors by 360/n degrees. However, Seo fails to disclose a range  n sub-compressors being 2 < n < 100.     
	As shown in Fig. 4, Kocher teaches the compression cycle of each of the n sub-compressors 44a, 44B, 44C, 44D is out of phase with phase-wise adjacent ones of the n sub-compressors by 360/n degrees, and wherein 2 < n < 100.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the range  n sub-compressors being 2 < n < 100, as taught by Kocher in the Seo apparatus, since the use thereof would have enabled expulsion of compressed gas from the cylinder chamber, reduced compressor vibration and improved the efficiency of the compressor
7.	Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Dawes (Patent Number 2,463,155).
	Seo discloses the invention as recited above; however, Seo fails to disclose a check valve disposed in the inlet of the respective sub-compressor.
	As shown in Fig .1, Dawes a check valve 11 disposed in the inlet 13 of the respective sub-compressor downstream from where the inlets of the plurality of sub-compressors diverge from each other. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the check valve disposed in the inlet of the respective sub-compressor, as taught by Dawes in the Seo apparatus, since the use thereof would have applied a known technique to a known device ready for improvement to yield predictable results. KSR, 550 U.S. (2007).
The results are predictable as controlling the fluid flowing to the sub-compressor.

Prior Art
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of two patents: Byun et al. (U.S. Patent Application Publication Number 2010/0278674) and  Santos et al. (U.S. Patent Application Publication Number 2013/0209299A1), each further discloses the rotary compressor having a gate/vane moves within the compression chamber to either make contact with the rotor as it turns.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746